Clark, J.
(dissenting). The period covered by plaintiff’s claim for services was 10 years immediately preceding Mayer’s death. For a period of 12 years immediately preceding Mayer’s death plaintiff had been wholly abandoned and unsupported by her husband. With the cause of the separation of this husband and wife we are not concerned. Because of the abandonment of plaintiff by her husband and his entire failure to support her she was free to work and receive wages, and to contract as to her services. That a wife might become emancipated from the disability of coverture respecting her earnings was recognized. In re Burnham’s Estate, supra. See, also, Schoenberg v. Voigt, 36 Mich. 310; 13 R. C. L. p. 1090; 21 Cyc. p. 1406. As to a wife’s right to contract and be liable for medical aid it was said in Carstens v. Hanselman, 61 Mich. 426:
“Where a husband utterly deserts his wife, it would be a cruel rule for her if she cannot, in his absence, * * * make a binding agreement for any necessary, whether articles to be purchased or professional help, without becoming a public charge.”
“A married woman whose husband is a nonresident. *195and has lived apart from her for six or seven years, during which time she has provided her own support, • may, in an action for personal injuries, recover for medical attendance, although the physician’s bill was unpaid when the suit was commenced.” Lammiman v. Railway Co., 112 Mich. 602 (quoting from syllabus).
The testimony of the witness Markle and the testimony of other witnesses as to declarations and statements of the deceased made an issue of fact for the jury as to whether a contract had been made respecting plaintiff’s services.
“It is true, as urged by the counsel for the estate, that neither of these witnesses testified to the contract in the exact terms set out by the claimant, but we do not think it can be said that this testimony has no' tendency to prove such a contract. It cannot be supposed that the decedent would go over in detail the terms of his contract with the claimant with every casual acquaintance. These witnesses’ testimony, however, tends to show that there was a contract between decedent and claimant, by the terms of which claimant had agreed to stay with decedent until his death, in consideration of which he, decedent, had agreed to ‘do well by her.’ ” In re Thompson’s Estate, 157 Mich. 669.
“There was abundant testimony tending to rebut the presumption that the services were rendered gratuitously, and the court was fully justified in submitting that question to the jury. The testimony tended to show that the services were performed with the mutual understanding that at the death of Marie L. Williams, claimant should succeed to the estate, and that decedent had agreed to make a will accordingly. When a promise is made to compensate for services by will, and the promisor dies without so providing, the value of the services may be recovered as a claim against the estate.” In re Williams’ Estate, 106 Mich. 490.
See, also, Shane v. Shearsmith’s Estate, 137 Mich. 32; Sykes v. City Savings Bank, 115 Mich. 321; La*196throve v. Sinclair, 110 Mich. 329; Luizzi v. Brady’s Estate, 140 Mich. 73; Sammon v. Wood, 107 Mich. 506.
The other assignments of error have been examined and no prejudicial error calling for reversal being found the judgment should be affirmed, with costs to the plaintiff.
Moore, C. J., concurred with Clark, J.